                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 18-142-BLG-SPW

                   Plaintiff,
                                               ORDER
vs.

BRUCE HOWELL RUNION,

                   Defendant.

      Defendant has filed Motion to Vacate Detention Hearing. (Doc. 16.)

Accordingly, IT IS ORDERED that the Detention Hearing currently scheduled for

January 24, 2019, at 2:00 p.m. is VACATED.

      DATED this 24th day of January, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
